                        UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: BENEDICT VINCENT SOKOLOWSKI : CHAPTER 13
          Debtor(s)                :
                                   :
       CHARLES J. DEHART, III      :
       STANDING CHAPTER 13 TRUSTEE :
          Movant                   :
                                   :
          vs.                      :
                                   :
       BENEDICT VINCENT SOKOLOWSKI :
          Respondent(s)            : CASE NO. 5-18-bk-03468

                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 19th day of November, 2018, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(2) in that the debtor(s) has not
provided for full payment, in deferred cash payments, of all claims entitled to priority under 11
U.S.C. Sec. 507.

                2. Debtor(s)' plan violates 11 U.S.C. Sec. 1325(a)(4) in that the value of property
to be distributed under the plan on account of each allowed unsecured claim is less than the amount
that would be paid on such claim if the estate were liquidated under Chapter 7. More specifically,
debtor’s have excess non-exempt equity in the following:

                    a. Residential real estate.

               3. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                    a. Insufficient Monthly Net Income as indicated on Schedules I and J.
                    b. Secured claims not in plan.
                    c. Plan ambiguous – payment.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted

                                            /s/Charles J. DeHart, III
                                            Standing Chapter 13 Trustee
                                            8125 Adams Drive, Suite A
                                            Hummelstown, PA 17036
Case 5:18-bk-03468-JJT                      (717) 566-6097
                              Doc 42 Filed 12/04/18    Entered 12/04/18 11:32:47             Desc
                               Main Document     Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 4th day of December, 2018, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360


                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee




Case 5:18-bk-03468-JJT        Doc 42 Filed 12/04/18 Entered 12/04/18 11:32:47                 Desc
                               Main Document    Page 2 of 2
